EXHIBIT 10.1 [form10-q.htm]
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (the “Agreement”) is entered into
as of September 18, 2009 by and between Susan B. Kilgannon (the “Employee”) and
URS Corporation, a Delaware corporation (the “Company”).
 
WITNESSETH:
 
WHEREAS, the Company and the Employee entered into an Employment Agreement
effective as of May 25, 2006, as amended by that First Amendment to Employment
Agreement effective as of August 1, 2008 (which agreement, as so amended, is
referred to below as the “Prior Agreement”); and
 
WHEREAS, the Company wishes to continue employing the Employee and the Employee
is willing to continue such employment pursuant to the terms and conditions of
this Agreement, which shall amend, restate and supersede the Prior Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1. Term of Employment.
 
(a) Basic Rule. The Company agrees to employ the Employee, and the Employee
agrees to remain in employment with the Company, from the date hereof until the
date on which the Employee’s employment terminates pursuant to Subsection (b),
(c), (d), (e) or (f) below.
 
(b) Termination By Company Without Cause. The Company may terminate the
Employee’s employment at any time without Cause (as defined below) and for any
reason or no reason whatsoever by giving the Employee thirty (30) days’ advance
notice in writing.
 
(c) Termination By Company For Cause. The Company may terminate the Employee’s
employment at any time for Cause. For all purposes under this Agreement, “Cause”
shall mean:
 
(i)    A willful failure or omission of the Employee to substantially perform
her duties hereunder, other than as a result of the death or Disability (as
defined below) of the Employee;
 
(ii)  A willful act by the Employee that constitutes gross misconduct or fraud;
 
(iii) The Employee’s conviction of, or plea of “guilty” or “no contest” to, a
felony or any misdemeanor involving dishonesty;
 

                                                               .
 
i

--------------------------------------------------------------------------------

 

(iv)  The Employee’s disobedience of orders or directives of the Chief Executive
Officer (the “Chief Executive Officer”) of the Company, or his designee, or of
the Board of Directors of the Company, or a duly appointed committee thereof
(collectively, the “Board”); or
 
(v) The Employee’s breach of any agreement with the Company.
 
(d) Resignation By Employee. The Employee may terminate her employment by giving
the Company thirty (30) days’ advance notice in writing.
 
(e) Death of Employee. The Employee’s employment shall terminate automatically
and immediately in the event of her death.
 
(f) Disability. Subject to applicable law, the Company may terminate the
Employee’s employment due to Disability by giving the Employee thirty (30) days’
advance notice in writing. For all purposes under this Agreement, “Disability”
shall mean that, as determined by the Company in its sole discretion, the
Employee, at the time the notice is given, has performed none of her duties
under this Agreement for a period of not less than one hundred eighty (180)
consecutive days as a result of her incapacity due to physical or mental
illness. In the event the Employee resumes the performance of substantially all
of her duties hereunder before termination of her active employment under this
Section 1(f) becomes effective, the notice of termination shall automatically be
deemed to have been revoked.
 
(g) Rights Upon Termination. Except as expressly provided in Sections 6 and 7,
upon the termination of the Employee’s employment pursuant to this Section 1,
the Employee shall only be entitled to the compensation, benefits and
reimbursements described in Sections 3, 4 and 5 for the period preceding the
effective date of the termination, which shall include all accrued and unused
vacation. The payments under this Agreement shall fully discharge all
responsibilities of the Company and its respective parent, subsidiary and
affiliated corporations and related entities (collectively, “URS” and,
individually, a “URS Entity”) to the Employee.
 
(h) Employment By Affiliate. The employment of the Employee shall not be
considered to have terminated for purposes of this Agreement if the Employee is
employed by any URS Entity.
 
(i) Termination of Agreement. This Agreement shall terminate on the earlier of
June 1, 2016 or the date when all obligations of the parties hereunder have been
satisfied.
 
2. Duties and Scope of Employment.
 
(a) Position. The Company agrees to employ the Employee in an executive position
as Vice President, Corporate Communications for the term of her employment under
this Agreement. The Employee shall report to the Chief Executive Officer or his
designee, and shall serve in such positions on behalf of URS and perform such
duties consistent with an executive position for URS as may be required by the
Chief Executive Officer or his designee. It is anticipated that the Employee’s
duties will require her to travel frequently and extensively.
 
ii

--------------------------------------------------------------------------------


 
The location of the Employee’s principal office shall be in the greater New York
City metropolitan area or such other location as may be mutually agreed between
the Company and the Employee (the “Principal Office”). If the Principal Office
is changed by the Company, the Company shall reimburse reasonable relocation
expenses of the Employee in accordance with generally applicable policies of the
Company.
 
(b) Obligations. During the term of her employment under this Agreement, the
Employee shall devote her full business efforts and time to URS and shall not
render services to any other person or entity without the prior written consent
of the Chief Executive Officer or his designee. The foregoing, however, shall
not preclude the Employee from (i) engaging in appropriate civic, charitable or
religious activities, (ii) devoting a reasonable amount of time to private
investments that do not interfere or conflict with her responsibilities to the
Company or (iii) serving on the boards of directors of other companies provided
that prior written approval for such service is obtained from the Chief
Executive Officer or his designee and that such service does not interfere or
conflict with her responsibilities to the Company.
 
(c) Resignation From Other Positions. Immediately upon request by the Company,
before or after the termination of the employment of the Employee, she shall
resign from any and all positions she holds as director, officer, trustee,
nominee, agent for service of process, attorney-in-fact or similar position with
respect to any URS Entity, and shall execute, verify, acknowledge, swear to and
deliver any documents and instruments reasonably requested by the Company or
required to reflect such resignation.
 
3. Base Compensation and Target Bonus.
 
During the term of her employment under this Agreement, the Company agrees to
pay the Employee as compensation for her services a base salary at an annual
rate of Three Hundred Forty Thousand Dollars ($340,000), or at such higher rate
as the Company may determine from time to time in its sole discretion. Such
salary shall be payable in accordance with the Company’s standard payroll
procedures. (The annual rate of compensation specified in this Section 3, as
increased by the Company from time to time in its sole discretion, is referred
to in this Agreement as “Base Compensation.”) In addition, during the term of
her employment under this Agreement, the Company agrees that the Employee shall
participate in the Company’s annual bonus plan with a target bonus percentage of
at least forty-five percent (45%) of Base Compensation. (The annual target bonus
percentage specified in this Section 3, as increased by the Company from time to
time in its sole discretion, is referred to in this Agreement as “Annual Target
Bonus.”)
 
4. Employee Benefits, Stock Options, and Incentive Compensation, and Other
Compensation Plans and Programs.

 
During the term of her employment under this Agreement, the Employee shall be
eligible to participate in the employee benefit plans, stock option and other
equity-based incentive and compensation plans, and other executive incentive and
compensation programs maintained with respect to employees of the Company,
subject in each case to (i) the generally applicable terms and conditions of the
applicable plan or program and to the determinations of the Board or other
person administering such plan or program, (ii) determinations by URS, the
 
iii

--------------------------------------------------------------------------------


 
Board or any such person as to whether and to what extent the Employee shall so
participate or cease to participate, as such determinations are indicated in
writing and (iii) amendment, modification or termination of any such plan or
program in the sole and absolute discretion of URS.
 
5. Business Expenses.
 
In accordance with the Company’s generally applicable policies, (i) during the
term of her employment under this Agreement, the Employee shall be authorized to
incur necessary and reasonable travel, entertainment and other business expenses
in connection with her duties hereunder, and (ii) the Company shall reimburse
the Employee for such expenses upon presentation of an itemized account and
appropriate supporting documentation.
 
6. Certain Terminations of Employment Following Change in Control.

 
(a) Definition. For all purposes under this Agreement, “Change in Control” shall
mean that, after the date of this Agreement, any “person” (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
through the acquisition or aggregation of securities, becomes the beneficial
owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the then outstanding
securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors of the
Company.
 
(b) Good Reason. For all purposes under this Agreement, “Good Reason” shall mean
that the Employee has incurred a reduction in her Base Compensation or Annual
Target Bonus.
 
(c) Change in Control Payment and Severance Benefits. If, during the term of the
Employee’s employment under this Agreement and within one year after the
occurrence of a Change in Control, either (i) the Employee voluntarily resigns
her employment for Good Reason, or (ii) the Company terminates the Employee’s
employment for any reason other than Cause or Disability and such termination of
employment is a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h)), then the Employee shall be entitled to receive
a severance payment from the Company (the “Change in Control Payment”) and in
addition shall be entitled to Severance Benefits in accordance with Subsection
7(a)(ii). No Change in Control Payment shall be made in case of termination of
employment of Employee by reason of resignation of Employee other than for Good
Reason, death of Employee, or any other circumstance not specifically and
expressly described in the immediately preceding sentence. The Change in Control
Payment shall be in an amount determined under Section 6(d) below and shall be
made in a lump sum not more than five (5) business days following the effective
date of the Employee’s release as described in Section 8 below; provided,
however, that if the Employee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”) at the time of her separation from service with the Company, the Change
in Control Payment shall be made in a lump sum on the date that is six (6)
months and one (1) day following the date of separation, provided that the
Employee’s release has become effective in accordance with its terms as
described in Section 8. The Change in Control Payment shall be (i) reduced by an
amount equal to the Annual Target Bonus to the
 
iv

--------------------------------------------------------------------------------


 
extent an annual bonus is due to the Employee under the Company’s applicable
annual bonus plan at the time of the employment termination but has not yet been
paid, (ii) in lieu of any further accrual of benefits under Section 4 with
respect to periods subsequent to the date of the employment termination and
(iii) in lieu of any entitlement to a Severance Payment (as defined in
Subsection 7(a)(i) below).
 
(d) Amount of Change in Control Payment. The amount of the Change in Control
Payment shall be equal to two hundred percent (200%) of the Employee’s Base
Compensation, as in effect on the date of the Change in Control.
 
(e) Incentive Programs. If, during the term of the Employee’s employment under
this Agreement and within one year after the occurrence of a Change in Control,
either (i) the Employee voluntarily resigns her employment for Good Reason, or
(ii) the Company terminates the Employee’s employment for any reason other than
Cause or Disability, then as of the date of such termination the Employee shall
become fully vested in all awards heretofore or hereafter granted to her under
all incentive compensation, deferred compensation, bonus, stock option, stock
appreciation rights, restricted stock, phantom stock or similar plans maintained
by URS, except if and to the extent specifically provided to the contrary under
the terms of any such plan or any specific grant or award made to the Employee
under any such plan.
 
(f) No Mitigation. The Employee shall not be required to mitigate the amount of
any payment or benefit contemplated by this Section 6 (whether by seeking new
employment or in any other manner), nor shall any such payment or benefit be
reduced by earnings or benefits that the Employee may receive from any other
source.
 
7. Other Terminations of Employment.
 
(a) Severance Payment and Severance Benefits. In the event that, during the term
of the Employee’s employment under this Agreement, the Company terminates the
Employee’s employment for any reason other than Cause or Disability or the
Employee voluntarily resigns her employment for Good Reason within one (1) month
of the occurrence of the event constituting Good Reason and such termination of
employment is a “separation from service” (as such term is defined in Treasury
Regulation Section 1.409A-1(h)) and Section 6 does not apply, then:
 
(i) The Company shall pay an amount (“Severance Payment”) in a lump sum equal to
one hundred percent (100%) of the Employee’s Base Compensation as in effect on
the date of employment termination.  The Severance Payment shall be paid not
more than five (5) business days following the effective date of the Employee’s
release as described in Section 8 below; provided, however, that if the Employee
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code at the time of her separation from service with the Company, the Severance
Payment shall be made in a lump sum on the date that is six (6) months and one
(1) day following the date of separation, provided that the Employee’s release
has become effective in accordance with its terms as described in Section 8.
 
(ii) Either (X) for the period of one (1) year following such termination, the
Company shall pay or reimburse the Employee for dental, health and vision
 
v

--------------------------------------------------------------------------------


 
insurance premiums required to be paid by the Employee for such one (1) year
period to obtain continuation coverage for the Employee under the Comprehensive
Omnibus Reconciliation Act of 1985, as amended (“COBRA”), within the meaning of
Section 4980B(f)(2) of the Code, provided the Employee elects such continuation
coverage, or (Y) in the event the Employee does not elect such COBRA
continuation coverage under clause (X) above, the Employee, if eligible under
the terms of the URS Retiree Medical Plan, shall be entitled to participate and
the Company shall permit and facilitate the Employee’s enrollment for her
lifetime (and to the extent eligible her dependents, including her surviving
spouse for his lifetime), at the Employee’s cost (or at the cost of her
surviving spouse), in the Company’s dental, health and vision plans selected by
the Employee under the URS Retiree Medical Plan (or any replacement or successor
plan or, absent any replacement or successor plan, in such other plan as may
then be maintained or sponsored by the Company for its employees) in accordance
with the terms of such Plan.  Whether the Employee selects COBRA continuation
coverage under clause (X) above or enrollment in the URS Retiree Medical Plan
under clause (Y) above (which the Employee understands are mutually exclusive),
the Company also shall cause group long-term disability insurance coverage and
basic term life insurance coverage then provided to the Employee by the Company,
if any, to be continued for such one (1) year period following any such
termination (or, if such coverage cannot be continued or can only be continued
at a cost to the Company greater than the Company would have incurred absent
such termination, then, at the Company’s election, the Company may either
provide such long-term disability or term life insurance as may be available at
no greater cost than one hundred fifty percent (150%) of what the Company would
have incurred absent such termination or pay to the Employee one hundred fifty
percent (150%) of the amount of premiums the Company would have incurred to
continue such coverage absent such termination). The amount of any in-kind
benefits provided under this Section 7(a)(ii) with respect to life and
disability insurance coverage (or expenses eligible for reimbursement, if
applicable) during a calendar year may not affect the in-kind benefits to be
provided (or expenses eligible for reimbursement, if applicable), in any other
calendar year. Any and all payments due to the Employee under this Section
7(a)(ii) with respect to life and disability insurance premiums with respect to
a given calendar year shall be payable no later than December 31 of the
succeeding calendar year. (The payments and benefits specified under this
Subsection 7(a)(ii) collectively are referred to in this Agreement as “Severance
Benefits”.)
 
(b) Termination of Severance Benefits. All Severance Benefits shall be
discontinued completely as of the date when the Employee returns to employment
or self-employment, whether full- or part-time, with an entity that offers any
group health insurance coverage to its employees or independent contractors,
regardless of whether such coverage is equivalent to the insurance coverage
contemplated by the Severance Benefits.
 
(c) No Mitigation. The Employee shall not be required to mitigate the amount of
any payment or benefit contemplated by this Section 7, nor, except as provided
in Section 7(b), shall any such payment or benefit be reduced by earnings or
benefits that the Employee may receive from any other source.
 

                                                      .
 
vi

--------------------------------------------------------------------------------

 
 
8. Change in Control Payment, Severance Payment and Severance Benefits
Conditioned Upon Execution of Effective Release of Claims.

 
Notwithstanding any of the foregoing to the contrary, in no event shall the
Company be required to make any payment or provide any benefit pursuant to
Section 6 or 7 above (except for payments of accrued and unpaid vacation) unless
and until the Employee executes and delivers to the Company a General Release in
the form of Exhibit A, and such release becomes effective in accordance with its
terms no later than 90 days following the termination of employment date;
provided, however, that pending such execution and delivery of such a release by
the Employee, the Company will advance for the account of the Employee premiums
required to be paid during the period during which the effectiveness of the
release is pending if necessary to avoid lapse with respect to the Employee
within such period of a group dental, health or disability policy to which
Severance Benefits provided under Subsection 7(a)(ii) relate, which advance
shall be repaid by the Employee upon expiration of (i) the period during which
the Employee is permitted to consider whether to execute the release (if the
Employee does not execute the release) or (ii) the period during which the
effectiveness of the release is pending (if the Employee executes the release).
 
9. Certain Additional Payments.
 
(a) Anything in this Agreement to the contrary notwithstanding, if any payment
or benefit the Employee would receive from the Company pursuant to this
Agreement or otherwise (a “Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be equal to the Reduced Amount.  The “Reduced
Amount” shall be either (x) the largest portion of the Payment that would result
in no portion of the Payment being subject to the Excise Tax or (y) the largest
portion of the Payment, up to and including the total Payment, whichever amount,
after taking into account all applicable federal, state and local employment
taxes, income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in the Employee’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the following order:  reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits.  If acceleration of vesting of stock award compensation is to
be reduced, such acceleration of vesting shall be cancelled in the reverse order
of the date of grant of the Executive’s stock awards.
 
(b) The Company shall appoint a nationally recognized independent accounting
firm to make the determinations required hereunder, which accounting firm shall
not then be serving as accountant or auditor for the individual, entity or group
that effected the Change in Control.  The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.
 
(c) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and
 
vii

--------------------------------------------------------------------------------


 
the Executive within fifteen (15) calendar days after the date on which the
Executive’s right to a Payment is triggered (if requested at that time by the
Company or the Executive) or such other time as requested by the Company or the
Executive.  If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Company and the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to such Payment.  The Company shall be entitled to rely upon the
accounting firm’s determinations, which shall be final and binding on all
persons.
 
10. Nondisclosure.
 
During the term of this Agreement and thereafter (notwithstanding the
termination of this Agreement or the Employee’s employment hereunder), the
Employee shall not, without the prior written consent of the Chief Executive
Officer or his designee or the Board, disclose or use for any purpose (except in
the course of her employment under this Agreement and in furtherance of the
business of URS) confidential information or proprietary data of URS, except as
required by applicable law or legal process, in which case promptly and before
disclosure the Employee shall give notice to the Company of any such requirement
or process; provided, however, that confidential information shall not include
any information available from another source on a nonconfidential basis, known
generally to the public, or ascertainable from public or published information
(other than as a result of unauthorized disclosure by the Employee) or any
information of a type not otherwise considered confidential by persons engaged
in the same business as, or a business similar to, that conducted by URS. The
Employee agrees to deliver to the Company at the termination of her employment,
or at any other time the Company may request, all memoranda, notes, plans,
records, reports and other documents or electronic information (and copies
thereof) relating to the business of URS, which she may then possess or have
under her control. Nothing in this Section 10 or elsewhere in this Agreement
shall be deemed to waive, or to permit or authorize the Employee to take any
action which waives or could have the consequence of waiving, the
attorney-client privilege, the work product doctrine or any other privilege or
doctrine with respect to any information in the possession of the Employee or
any communication between the Employee and URS or any of its directors,
officers, employees, agents or other representatives.
 
11. Miscellaneous Provisions.
 
(a) Successors. Subject to Section 11(j) below and provided that the Employee
may not delegate her duties hereunder without the consent of the Board, this
Agreement and all rights hereunder shall inure to the benefit of, and be
enforceable by, the parties’ successors, assigns, personal or legal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.
 
(b) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered, when mailed by U.S. registered mail (return receipt requested and
postage prepaid), or when telecopied. In the case of the Employee, mailed
notices shall be addressed to her at the home address which she most recently
communicated to the Company in writing for income tax withholding purposes or by
notice given pursuant to this Section 11(b). In the case of the
 
viii

--------------------------------------------------------------------------------


 
Company, mailed notices shall be addressed to the corporate headquarters of the
Company as reflected in its most recent Report on Form 10-Q or Form 10-K filed
with the U.S. Securities and Exchange Commission, directed to the attention of
its Secretary. Telecopied notices shall be sent to such telephone number as the
Company and the Employee may specify for this purpose.
 
(c) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
 
(d) Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. Effective as of the date hereof, this
Agreement amends, restates and supersedes all prior employment agreements and
severance agreements between the parties, any other URS Entity, and their
respective predecessors.
 
(e) Withholding. All payments made under this Agreement shall be subject to
reduction to reflect taxes and other payroll deductions required to be withheld
by law. The Employee hereby declares under penalty of perjury that the Social
Security Number she has provided to the Company is true and accurate. To the
extent permitted by applicable law, the Company shall also be entitled to
withhold from or offset against any payments under this Agreement any amounts
owed by the Employee (whether or not liquidated) to the Company or any other URS
Entity.
 
(f) Certain Reductions and Offsets. Notwithstanding any other provision of this
Agreement to the contrary, any payments or benefits under this Agreement shall
be reduced by any severance payments and benefits payable by URS to the Employee
under any policy, plan, program or arrangement, including, without limitation,
any contract between the Employee and URS.
 
(g) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal laws of the State of
California, without regard to where the Employee has her residence or Principal
Office or where she performs her duties hereunder.
 
(h) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
(i) Arbitration. Except for any court action solely seeking injunctive relief to
prevent irreparable harm, any controversy or claim arising out of or relating to
this Agreement, or the breach thereof, or the Employee’s employment with the
Company or the terms and conditions or termination thereof, or any action or
omission of any kind whatsoever in the course of or connected in any way with
any relations between URS and/or its affiliated entities and the
 
ix

--------------------------------------------------------------------------------


 
Employee, including without limitation all claims encompassed within the scope
of the form of General Release attached to this Agreement as Exhibit A, shall be
resolved by final, binding and confidential arbitration to the fullest extent
allowed by law, with such arbitration to be before a single arbitrator in
accordance with the then current Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association (“AAA”), and judgment on the
award rendered by the arbitrator to be entered in any court having jurisdiction
thereof. The arbitration shall be administered by the San Francisco, California
regional office of the AAA and shall be conducted at the San Francisco,
California offices of the AAA or at such other location in San Francisco,
California as the AAA may designate. All fees and expenses of the arbitrator and
the AAA shall be paid by the Company.  The Company and the Employee shall each
have the right to legal representation in any arbitration proceeding, at their
own expense. The Company and the Employee acknowledge and agree that any and all
rights they may have to resolve their claims by a jury trial are hereby
expressly waived.  In the arbitration, the parties are entitled to discovery
sufficient to arbitrate their disputes, as determined by the arbitrator. The
arbitration shall be governed by the substantive laws of the state of California
as applied to contracts entered into and to be performed in California. The
arbitrator shall have the discretion to award monetary and other damages, or to
award no damages, and to fashion any other relief that would otherwise be
available in court. The arbitrator is also authorized to determine if an issue
is subject to this arbitration provision.  The arbitrator will issue a written
arbitration decision that states any award and reveals the essential findings
and conclusions on which the award is based. Notwithstanding the above, this
arbitration provision shall not prohibit: (i) administrative agency claims by
Employee for workers’ compensation benefits or unemployment insurance benefits;
(ii) claims for benefits under a Company plan or charter document brought
pursuant to a binding arbitration procedure specifically set forth in such plan
or charter document; or (iii) actions to compel arbitration or to enforce or
vacate an arbitration award.  Moreover, nothing in this arbitration provision is
intended to, or shall be construed as prohibiting Employee from filing an
administrative charge with the federal Equal Employment Opportunity Commission,
the National Labor Relations Board, or any state fair employment practices
agency, or from participating in any related administrative agency
investigation.  The prevailing party in any arbitration shall be entitled to
recover reasonable attorneys fees and costs incurred from the non-prevailing
party, with the prevailing party and amount of such fees and costs to be
determined by the arbitrator.
 
(j) No Assignment. The rights of any person to payments or benefits under this
Agreement shall not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this Section 11(i) shall be void.
 
In Witness Whereof, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 
 

       
 
By:
/s/ Susan B. Kilgannon       Name:  Susan B. Kilgannon        Date:  September
18, 2009          

 
x

--------------------------------------------------------------------------------


 

 
URS Corporation,
a Delaware corporation
         
 
By:
/s/  H. Thomas Hicks       Name:  H. Thomas Hicks        Title:    Vice
President        Date:    September 25, 2009  

 
 





                                                               .
 
xi

--------------------------------------------------------------------------------

 

Exhibit A
 
GENERAL RELEASE
 
This General Release (“Release”) is executed and delivered by Susan B. Kilgannon
(“Employee”) to and for the benefit of URS Corporation, a Delaware corporation,
and any parent, subsidiary or affiliated corporation or related entity of URS
Corporation (collectively, “Company”).
 
In consideration of certain payments and benefits which Employee will receive
following termination of employment pursuant to the terms of the Employment
Agreement entered into on September 18, 2009, between Employee and Company, and
as amended from time to time (the “Agreement”), the sufficiency of which
Employee hereby acknowledges, Employee hereby agrees not to sue and fully,
finally, completely and generally releases, absolves and discharges Company, its
predecessors, successors, subsidiaries, parents, related companies and business
concerns, affiliates, partners, trustees, directors, officers, agents,
attorneys, servants, representatives and employees, past and present, and each
of them (hereinafter collectively referred to as “Releasees”) from any and all
claims, demands, liens, agreements, contracts, covenants, actions, suits, causes
of action, grievances, arbitrations, unfair labor practice charges, wages,
vacation payments, severance payments, obligations, commissions, overtime
payments, workers compensation claims, debts, profit sharing or bonus claims,
expenses, damages, judgments, orders and/or liabilities of whatever kind or
nature in law, equity or otherwise, whether known or unknown to Employee which
Employee now owns or holds or has at any time owned or held as against
Releasees, or any of them, through the date Employee executes this Release
(“Claims”), including specifically but not exclusively and without limiting the
generality of the foregoing, any and all Claims arising out of or in any way
connected to Employee’s employment with or separation of employment from Company
including any Claims based on contract, tort, wrongful discharge, fraud, breach
of fiduciary duty, attorneys’ fees and costs, discrimination in employment, any
and all acts or omissions in contravention of any federal, state or local laws
or statutes (including, but not limited to, federal or state securities laws,
any deceptive trade practices act or any similar act in any other state and the
Racketeer Influenced and Corrupt Organizations Act), and any right to recovery
based on local, state or federal age, sex, pregnancy, race, color, national
origin, marital status, religion, veteran status, disability, sexual
orientation, medical condition, union affiliation or other anti-discrimination
laws, including, without limitation, Title VII of the Civil Rights Act of 1964,
the Age Discrimination in Employment Act (the “ADEA”), the Americans with
Disabilities Act, the National Labor Relations Act, the California Fair
Employment and Housing Act, and any similar act in effect in any jurisdiction
applicable to Employee or Company, all as amended. Employee represents that as
of Employee’s execution of this Release, Employee has been paid all wages owed,
has received all the leave and leave benefits and protections for which Employee
is eligible, pursuant to the Family and Medical Leave Act or otherwise, and has
not suffered any on-the-job injury for which Employee has not already filed a
claim. Notwithstanding the above, Employee is (a) not releasing any claim that
cannot be waived under applicable state or federal law and (b) not releasing any
rights that Employee has to be indemnified (including any right to reimbursement
of expenses) arising under applicable law, the certificate of incorporation or
by-laws (or similar constituent documents of the Company), any indemnification
agreement between Employee and
 
xii

--------------------------------------------------------------------------------


 
the Company, or any directors’ and officers’ liability insurance policy of the
Company. Further, nothing in this Release shall prevent Employee from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or the California Department of
Fair Employment and Housing, and any similar administrative agency in any
jurisdiction applicable to Employee or Company, except that Employee
acknowledges and agrees that Employee shall not recover any monetary benefits in
connection with any such claim, charge or proceeding with regard to any Claims
released herein.
 
During the time Employee is entitled to any Change in Control Payment, Severance
Payment or Severance Benefits, as defined and provided in the Agreement,
Employee agrees (i) to assist, as reasonably requested by Company, in the
transition of Employee’s responsibilities and (ii) not to solicit any employee
of Company to terminate or cease employment with Company.
 
Employee agrees to cooperate with the Company in responding to the reasonable
requests of the Company in connection with any and all existing or future
litigation, arbitrations, mediations or investigations brought by or against the
Company, or its current or former affiliates, agents, officers, directors or
employees, whether administrative, civil or criminal in nature, in which the
Company reasonably deems Employee’s cooperation necessary or desirable. In such
matters, Employee agrees to provide the Company with reasonable advice,
assistance and information, including offering and explaining evidence,
providing sworn statements, and participating in discovery and trial preparation
and testimony. Employee also agrees to promptly send the Company copies of all
correspondence (for example, but not limited to, subpoenas) received by Employee
in connection with any such proceedings, unless Employee is expressly prohibited
by law from so doing. The failure by Employee to cooperate fully with the
Company in accordance with this provision will be a material breach of the terms
of this Agreement, which will excuse all commitments of the Company to provide
severance or other benefits to Employee under any agreement. The Company agrees
to reimburse Employee for all reasonable out-of-pocket expenses she incurs in
connection with the performance of his obligations under this section; provided,
however, that such expenses shall not include attorneys fees, foregone wages or
payment for services provided under this section.
 
Without superseding any other agreements, including the Agreement, and
obligations Employee has with respect thereto, (i) Employee agrees not to
divulge or use, at any time, any information that might be of a confidential or
proprietary nature relative to Company, and (ii) Employee agrees to keep
confidential all information contained in this Release (except to the extent (A)
Company consents in writing to disclosure, (B) Employee is required by process
of law to make such disclosure and Employee promptly notifies Company of receipt
by Employee of such process, or (C) such information previously shall have
become publicly available other than by breach hereof on the part of Employee).
 
Employee acknowledges and agrees that neither anything in this Release nor the
offer, execution, delivery, or acceptance thereof shall be construed as an
admission by Company of any kind, and this Release shall not be admissible as
evidence in any proceeding except to enforce this Release.
 
It is the intention of Employee in executing this instrument that it shall be
effective as a
 
xiii

--------------------------------------------------------------------------------


 
bar to each and every claim, demand, grievance and cause of action hereinabove
specified. In furtherance of this intention, Employee hereby expressly consents
that this Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected claims, demands, grievances and causes of action, if any, as well as
those relating to any other claims, demands, grievances and causes of action
hereinabove specified, and elects to assume all risks for claims, demands,
grievances and causes of action that now exist in Employee’s favor, known or
unknown, that are released under this Release. Employee acknowledges Employee
may hereafter discover facts different from, or in addition to, those Employee
now knows or believes to be true with respect to the claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, wages,
obligations, debts, expenses, damages, judgments, orders and liabilities herein
released, and agrees the release herein shall be and remain in effect in all
respects as a complete and general release as to all matters released herein,
notwithstanding any such different or additional facts.
 
If any provision of this Release or application thereof is held invalid, the
invalidity shall not affect other provisions or applications of the Release
which can be given effect without the invalid provision or application. To this
end, the provisions of this Release are severable.
 
Employee represents and warrants that Employee has not heretofore assigned or
transferred or purported to assign or transfer to any person, firm or
corporation any claim, demand, right, damage, liability, debt, account, action,
cause of action, or any other matter herein released.
 
Employee represents that Employee is not aware of any claims other than the
claims that are released by this instrument. Employee acknowledges that Employee
is familiar with the provisions of California Civil Code Section 1542, which
states as follows:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
 
Employee, being aware of such Code section, agrees to waive any rights Employee
may have thereunder, as well as under any other statute or common law principle
of similar effect.
 
ADEA Notice To Employee (Applicable If Age 40 or Older)
 
If employee is 40 years of age or older, the law requires that Employee be
advised and Company hereby advises Employee in writing to consult with an
attorney and discuss this Release before executing it. Employee acknowledges
Company has provided to Employee at least twenty-one (21) calendar days
(forty-five (45) calendar days, in the case of a group termination) within which
to review and consider this Release before signing it.
 
Should Employee decide not to use the full twenty-one (21) or forty-five (45)
days, as applicable, then Employee knowingly and voluntarily waives any claims
that Employee was not in fact given that period of time or did not use the
entire twenty-one (21) or forty-five (45) days to consult an attorney and/or
consider this Release. Employee acknowledges that Employee may revoke this
Release for up to seven (7) calendar days following Employee’s execution of this
 
xiv

--------------------------------------------------------------------------------


 
Release and that it shall not become effective or enforceable until such
revocation period has expired. Employee further acknowledges and agrees that
such revocation must be in writing and delivered to Company in accordance with
the Notice provision in the Agreement and must be received by Company as so
addressed not later than midnight on the seventh (7th) day following Employee’s
execution of this Release. If Employee so revokes this Release, the Release
shall not be effective or enforceable and Employee will not receive the monies
and benefits described above. If Employee does not revoke this Release in the
time frame specified above, the Release shall become effective at 12:00:01 A.M.
on the eighth (8th) day after it is signed by Employee.
 
Employee acknowledges that as part of this Release Employee is knowingly and
voluntarily waiving and releasing any rights Employee may have under the ADEA
(the “ADEA Waiver”). Employee also acknowledges that the consideration given for
the ADEA Waiver is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that Employee has been advised
by this writing, as required by the ADEA, that Employee’s ADEA Waiver does not
apply to any rights or claims that arise after the date Employee executes this
Release.
 
In the case of a group termination, the law requires that Employee be provided a
detailed list of the job titles and ages of all employees who were terminated in
the group termination and the ages of all employees of the Company in the same
job classification or organizational unit who were not terminated. If involved
in a group termination, by signing below the Employee acknowledges that Employee
has been provided with this information.
 
Effective Date For Employee If Under Age 40
 
If employee is less than 40 years of age, the ADEA Notice to Employee section
immediately above will not apply, and this Release shall become effective on the
day it is signed by Employee and received by the Company.
 
 
PLEASE READ THIS ENTIRE GENERAL RELEASE CAREFULLY.  IT CONTAINS A GENERAL
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.
 
I have read and understood the foregoing General Release, have been advised to
and have had the opportunity to discuss it with anyone I desire, including an
attorney of my own choice, and I accept and agree to its terms, acknowledge
receipt of a copy of the same and the sufficiency of the monies and benefits
described above, and hereby execute this Release voluntarily and with full
understanding of its consequences.
 
 

  Name:    Susan B. Kilgannon             Date:    


 
xv

--------------------------------------------------------------------------------